Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 07/06/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 03/05/21.  These drawings are acceptable.
Allowable Subject Matter
3.	Claims 1-25 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 24, and 25. 
5.          As claims 1, 24, and 25, the prior art of record taken alone or in combination, fails to disclose or render obvious a system/a non-transitory computer-readable medium/a computer-implemented method configured for determining information for a specimen, comprising one or more output acquisition subsystems configured to generate output responsive to energy detected from a specimen, comprise an inspection subsystem configured to generate at least a portion of the output responsive to the energy detected from the specimen while the energy is scanned over the specimen; and determining first process information for one or more first features formed in one or more first areas on the specimen from the output; and determining second process 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

September 8, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877